PER CURIAM.
We reverse the summary denial of the appellant’s rule 3.850 motion and remand the case for the trial court to conduct an evidentiary hearing or to attach portions of the record conclusively refuting the appellant’s allegations of ineffective assistance of counsel. See Golden v. State, 509 So.2d 1149 (Fla. 1st DCA 1987); Gains v. State, 417 So.2d 719 (Fla. 1st DCA 1982); Fox v. State, 469 So.2d 800 (Fla. 1st DCA 1985); Webster v. State, 744 So.2d 1033 (Fla. 1st DCA 1999).
REVERSED AND REMANDED.
BARFIELD, C.J., MINER and PADOVANO, JJ., CONCUR. '